ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. On October 20, 1989, movant entered pleas of guilty to one count of robbery in the first degree, § 569.020 RSMo 1986, three counts of armed criminal action, § 571.015 RSMo 1986, one count of kidnapping, § 565.110 RSMo 1986, and one count of assault in the first degree, § 565.050 RSMo 1986. On December 1, 1989, the court sentenced movant as a prior and persistent offender to twenty years imprisonment on Counts I, II, IV and VI and to fifteen years imprisonment on Counts III and V, to run concurrently. Movant was delivered to the department of corrections on December 4,1989. One hundred and twenty-two days thereafter, on April 4, 1990, movant filed his pro se motion.
The motion court determined it lacked jurisdiction over movant’s motion which was filed more than ninety days after mov-ant was delivered to the department of corrections. Rule 24.035(b). The motion court correctly determined that movant’s motion is time barred by the mandatory provisions of the rule. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, — U.S. -, 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We affirm. Rule 84.16(b).